The judgment of the court was pronounced by
Rost, J.
This case originates in that of Morris v. Covington, just determined. The plaintiffs seek to compel the defendant to return the slaves which he received from the succession of Slaughter, in satisfaction of the claim transferred to him by Burke, Watt & Co., in order to make them liable to the mortgage given by Deahl to his endorsers. We have said in the former case, that Amonett had acquired no title to any portion of this mortgage. The claim as to the other plaintiff, is ¡¡remature. Nothing shows that the assets remaining in the hands of the executor of Slaughter, are not sufficient to pay this claim. The plaintiffs’ action was properly dismissed. Judgment affirmed.